 



EXHIBIT 10.57
December 2006 Amendments to J. C. Penney Company, Inc. 2005 Equity Compensation
Plan
          RESOLVED that the second paragraph of Section 6. (c) of the J. C.
Penney Company, Inc. 2005 Equity Compensation Plan be, and it hereby is, deleted
in its entirety, and the following substituted therefore:
          “Fair market value” of the Common Stock on any date will be the
closing price on such date as reported in the composite transaction table
covering transactions of New York Stock Exchange listed securities, or if such
Exchange is closed, or if the Common Stock does not trade on such date, the
closing price reported in the composite transaction table on the last trading
date immediately preceding such date, or such other amount as the Committee may
ascertain reasonably to represent such fair market value.
 
          RESOLVED that Section 17 of the J. C. Penney Company, Inc. 2005 Equity
Compensation Plan be, and it hereby is, deleted in its entirety, and the
following substituted therefore:
17. Changes in Capitalization and Similar Changes. In the event of any change in
the number of shares of Common Stock outstanding, or the assumption and
conversion of outstanding Awards, by reason of a stock dividend, stock split,
acquisition, recapitalization, reclassification, merger, consolidation,
combination or exchange of shares, spin-off, distribution to holders of Common
Stock (other than normal cash dividends), an equitable and proportionate
adjustment shall be made to: (1) the option price under each unexercised Stock
Option; (2) the exercise price under each unexercised SAR; and (3) the number
and class of shares which may be issued on exercise of Stock Options and SARs
granted and for Stock Awards, including restricted stock units, and any
remaining shares reserved under the Plan. Any such adjustment with respect to
ISOs shall also conform to the requirements of Section 422 of the Code.

